 
 
IV 
108th CONGRESS
2d Session
H. CON. RES. 506 
IN THE HOUSE OF REPRESENTATIVES 
 
September 30, 2004 
Mr. Emanuel (for himself, Mr. Turner of Texas, Mr. Jones of North Carolina, and Mr. Baird) submitted the following concurrent resolution; which was referred to the Committee on House Administration
 
CONCURRENT RESOLUTION 
Directing the Architect of the Capitol to establish a temporary exhibit in the rotunda of the Capitol to honor the memory of members of the United States Armed Forces who have lost their lives in Operation Iraqi Freedom and Operation Enduring Freedom. 
 
 
1.Exhibit in Rotunda of the Capitol in Honor of Members of Armed Forces Killed in Iraq and Afghanistan 
(a)Establishment of Temporary ExhibitDuring the period beginning on October 1, 2004, and ending on November 30, 2004, the Architect of the Capitol shall display in the rotunda of the Capitol an exhibit to honor the memory of members of the United States Armed Forces who have lost their lives in Operation Iraqi Freedom and Operation Enduring Freedom. 
(b)Form of ExhibitThe exhibit displayed under this section shall be in such form and contain such material as the Architect may select, so long as— 
(1)the exhibit displays the name, photograph, and biographical information with respect to each individual member of the United States Armed Forces who has lost his or her life in the Operations referred to in subsection (a); and 
(2)the exhibit provides an opportunity for visitors to write messages of support and sympathy to the families of the individuals represented in the exhibit and to have those messages transmitted to the families. 
 
